Citation Nr: 0314140	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  95-29 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center 
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right inguinal hernia repair.  

2.  Entitlement to a total disability evaluation for 
compensation purposes based up on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from April 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Cheyenne, Wyoming.  The M&ROC denied 
entitlement to a compensable evaluation for right inguinal 
hernia, postoperative.

This matter also comes on appeal from an August 1996 rating 
decision wherein the veteran's claim of entitlement to a TDIU 
was denied.  

The veteran presented oral testimony at hearings held at the 
M&ROC in October 1994 and in June 2000.  Copies of the 
hearing transcripts have been associated with the claims 
file.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2002).  

The appellant was notified that the Board was developing the 
case and had requested that the VA Medical Center in 
Cheyenne, Wyoming, schedule him for an examination.  He would 
be notified by the Cheyenne VA Medical Center when and where 
to report.  The veteran reported for his scheduled 
examination in February 2003 and additional evidence was 
obtained.  

The veteran was notified in April 2003 that the Board had 
obtained a copy of the examination report from the VA Medical 
Center in San Antonio, Texas and intended to consider this 
evidence in deciding his appeal.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the U.S. Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the agency of 
original jurisdiction.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which ...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

The CAFC also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and requires a response period of 
"not less than 30 days to respond to the notice".  The CAFC 
held this is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  

The Board notes that the veteran's representative 
prospectively waived initial M&ROC consideration of this 
evidence in the event that the CAFC overturned the 
regulations allowing the Board to consider evidence obtained 
through development.  Nevertheless, the case must be remanded 
to comply with due process requirements as to providing 
notice of the evidence obtained.   

In addition, the CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

In this case, the M&ROC has not issued a development letter 
consistent with the notice requirements of the VCAA on the 
issues of entitlement to a compensable evaluation for 
residuals of a right inguinal hernia repair and to a TDIU.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the M&ROC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The M&ROC should furnish the 
appellant a development letter as to the 
issues of entitlement to a compensable 
rating for residuals of a right inguinal 
hernia repair and for a TDIU, consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  The 
M&ROC should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The M&ROC should review the 
additionally obtained evidence, to 
include the February 2003 VA examination 
to ensure that it is responsive to and in 
complete compliance with the Board's 
development and if it is not, the M&ROC 
should implement corrective procedures, 
to include the scheduling of another VA 
examination if warranted.  The Board errs 
as a matter of law when it fails to 
ensure compliance and further remand will 
be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the M&ROC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the M&ROC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
entitlement to a compensable rating for 
residuals of a right inguinal hernia 
repair and for a TDIU.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the July 2001 statement 
of the case.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, a to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the M&ROC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claims for increased evaluation and a TDIU.  38 C.F.R. 
§ 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


